Exhibit 10.2

 

AMENDMENT NO. 1

TO

REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of December 5, 2007, by and among ABRAXAS ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Partnership”), and the Purchasers
listed on the signature pages attached hereto (individually, a “Purchaser” and
collectively “Purchasers”).

RECITALS

WHEREAS, on May 25, 2007, the Partnership and the Purchasers entered into that
certain Registration Rights Agreement dated as of May 25, 2007 (the “Original
Agreement”), pursuant to which the Partnership agreed to provide certain
registration and other rights set forth in the Original Agreement for the
benefit of the Purchasers; and

WHEREAS, the Partnership and the Purchasers have agreed to amend the Original
Agreement as set forth in this Amendment.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

Section 1.          Capitalized Terms. Capitalized terms used in this Amendment
shall have the meaning set forth in the Original Agreement except as otherwise
defined in this Amendment.

Section 2.           Amendment. Pursuant to Section 3.13 of the Original
Agreement, Section 2.01(a)(i) of the Original Agreement is hereby amended to
read, in its entirety, as follows:

 

 

“Section 2.01

Shelf Registration.

 

(a)

Shelf Registration and IPO Registration.

(i)           As soon as practicable, the Partnership shall use its commercially
reasonable efforts to prepare and file with the Commission (i) a registration
statement under the Securities Act for an IPO (the “IPO Registration Statement”)
and (ii) a registration statement under the Securities Act to permit the public
resale by the Holders of the Registrable Securities from time to time as
permitted by Rule 415 (or any similar provision then in force) of the Securities
Act (the “Shelf Registration Statement”). The Partnership shall use its
commercially reasonable efforts to cause the IPO Registration Statement and the
Shelf Registration Statement to become effective on or before September 30, 2008
(the

 

 

4963751v.1



“Required Effective Date”). The IPO Registration Statement and the Shelf
Registration Statement filed pursuant to this Section 2.01(a)(i) shall be on
such appropriate registration form of the Commission as shall be selected by the
Partnership.”

Section 3.         Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment. In the event that this Amendment is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format date file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

Section 4.         Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

Section 5.          Governing Law. The laws of the State of New York shall
govern this Agreement without regard to principles of conflict of laws.  

Section 6.          Original Agreement. Except as expressly amended by this
Amendment, the Original Agreement shall remain in full force and effect and all
of the terms of the Original Agreement are hereby incorporated into this
Amendment.

[The remainder of this page is intentionally left blank.]

 

 

 

2

4963751v.1



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ABRAXAS ENERGY PARTNERS, L.P.

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

 

 

[Signature Page to Amendment No. 1]

4963751v.1



                PURCHASERS:

 

[PURCHASER SIGNATURE PAGES FOLLOW]

 

 

 

[Signature Page to Amendment No. 1]

4963751v.1

 

 